AMENDMENT LETTER

[spacer.gif] [spacer.gif] To:      Allied Healthcare Holdings Limited
Allied Healthcare Group Holdings Limited (formerly Allied Healthcare Group
Limited)
Stone Business Park
Brooms Road
Stone
Staffordshire ST15 0TL

[spacer.gif] [spacer.gif]   Fax No: 01785 819031

Attention: Paul Weston

28 July 2006

Dear Sirs

Project Air: Amendment Letter

We refer to the £50,000,000 facility agreement dated 19 July 2004 between Allied
Healthcare Group Limited (the ‘‘Company’’), Allied Healthcare Holdings Limited
(the ‘‘Borrower’’), Allied Healthcare International Inc, the Guarantors listed
therein, Barclays Capital and Lloyds TSB Bank PLC as Arrangers and Ancillary
Lenders, the Original Lenders listed therein and Barclays Bank PLC as Agent and
Security Agent (the ‘‘Original FacilityAgreement’’).

[spacer.gif] [spacer.gif] 1  DEFINITIONS

Terms defined in the Original Facility Agreement have the same meaning in this
Letter and:

‘‘Amended Agreement’’ means the Original Facility Agreement, as amended by this
Letter.

‘‘Bank’’ means Barclays Bank PLC.

‘‘Effective Date’’ means the date on which the Agent notifies the Company that
it has received:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  for the Parent and each of the
Obligors, either a copy of their respective constitutional documents or a
certificate of an authorised signatory of each of them certifying that the
constitutional documents previously delivered to the Agent on or before 19 July
2004 for the purposes of the Original Facility Agreement have not been amended
and remain in full force and effect;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  a copy of a resolution of the board
of directors of the Parent and each Obligor:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  approving the terms of, and the
transactions contemplated by, this Letter and resolving that it execute this
Letter; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  authorising a specified person or
persons to execute this Letter on its behalf.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  a specimen of the signature of
each person authorised by the resolution referred to in paragraph (ii) above.

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  a certificate of the Company
(signed by a director) confirming that borrowing or guaranteeing, as
appropriate, the Facility A Commitment and the Facility B Commitment under the
Amended Agreement would not cause any borrowing, guaranteeing or similar limit
binding on the Parent or any Obligor to be exceeded;

[spacer.gif] [spacer.gif] [spacer.gif] (v)  a certificate of an authorised
signatory of the Parent and the relevant Obligor certifying that each copy
document listed at (i) to (iv) above is correct, complete and in full force and
effect as at a date no earlier than the date of this Letter; and

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  a copy of an engagement letter,
duly executed by all parties thereto and in form and substance satisfactory to
the Agent, between the Reporting Accountants and the Company, pursuant to which
the Reporting Accountants are appointed to conduct an independent business
review of the Group (at the cost and expense of the Company).

1


--------------------------------------------------------------------------------


‘‘Overdraft Facility’’ means the uncommitted overdraft facility in a maximum
amount of £3,000,000 made available by the Bank to the Borrower pursuant to the
terms of this Letter.

‘‘Reporting Accountants’’ means Grant Thornton LLP, or such firm of accountants
as the Agent may nominate.

[spacer.gif] [spacer.gif] 2  OVERDRAFT

[spacer.gif] [spacer.gif] [spacer.gif] 2.1  The Bank agrees, subject to the
terms and conditions of this Letter, to make the Overdraft Facility available to
the Borrower from the Effective Date. The Overdraft Facility is made available
on an uncommitted basis and may be cancelled by the Bank at any time by notice
to the Borrower.

[spacer.gif] [spacer.gif] [spacer.gif] 2.2  The Overdraft Facility will be
available for utilisation by way of overdraft on the current account of the
Borrower held with the Bank.

[spacer.gif] [spacer.gif] [spacer.gif] 2.3  The total utilisations in respect of
the Overdraft Facility at any time shall not exceed £3,000,000. The Bank may
refuse any utilisation request that would result in this limit being exceeded.

[spacer.gif] [spacer.gif] [spacer.gif] 2.4  The Overdraft Facility shall be
repayable by the Borrower on an ‘‘on demand basis’’, that is to say that the
Bank may at any time and without giving any reason therefore demand immediate
repayment of all or any part the Overdraft Facility or may by notice immediately
cancel any part of the Overdraft Facility, whereupon it shall be immediately due
and payable to the Bank.

[spacer.gif] [spacer.gif] [spacer.gif] 2.5  The Borrower shall apply all amounts
borrowed under the Overdraft Facility for its general corporate purposes.

[spacer.gif] [spacer.gif] [spacer.gif] 2.6  To the extent that no demand is made
in respect of the Overdraft Facility on or prior to 15 September 2006, the
Borrower shall ensure that all amounts outstanding in respect of the Overdraft
Facility are reduced to zero, and the Overdraft Facility shall be automatically
cancelled, on 15 September 2006.

[spacer.gif] [spacer.gif] [spacer.gif] 2.7  Interest on the Overdraft Facility
shall be charged at the same rate as is applicable to Facility B under the
Amended Agreement and shall be computed on a 365 day basis and shall be payable
on demand, or if no such demand is made, on or prior to 15 September 2006, on 15
September 2006.

[spacer.gif] [spacer.gif] [spacer.gif] 2.8  The provisions of Clause 13 of the
Amended Agreement shall be incorporated into this Letter as if set out in full
and shall apply in respect of the Overdraft Facility.

[spacer.gif] [spacer.gif] [spacer.gif] 2.9  If the Bank does allow any
utilisation resulting in the facility limit being exceeded in respect of the
Overdraft Facility, it will not mean that such limit has changed or that the
Bank will agree to any other utilisation which would have the effect of
exceeding the limit and the right of the Bank to charge an unauthorised excess
margin and / or unauthorised excess fee pursuant to Clause 2.10 below does not
constitute an agreement by the Bank to permit borrowings in excess of any limit
applicable to the Overdraft Facility.

[spacer.gif] [spacer.gif] [spacer.gif] 2.10  To the extent that any time the
aggregate total utilisations under the Overdraft Facility exceed £3,000,000
without the prior written consent of the Bank (each such instance an
‘‘Excess’’), the Bank shall be entitled to charge the Borrower:

[spacer.gif] [spacer.gif] [spacer.gif] 2.10.1  a fee in the amount of £10,000
for each instance of such an Excess arising; and

[spacer.gif] [spacer.gif] [spacer.gif] 2.10.2  interest on the entire amount
outstanding under the Overdraft Facility at the time of Excess calculated at a
rate of 15% per annum above the Bank’s base rate from time to time, such default
rate of interest to remain applicable until any relevant Excess has been repaid
and the total utilisation under the Overdraft Facility have been reduced to
below £3,000,000. Any interest payable pursuant to this Clause 2.10.2 shall be
computed on a 365 day basis and shall be payable on demand, or if no such demand
is made, on or prior to 15 September 2006, on 15 September 2006.

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 2.11  The Obligors hereby confirm that
the Security granted in favour of the Security Agent pursuant to the Security
Documents is granted as continuing security for present and future moneys, debts
and liabilities due, owing or incurred by the Borrower under or in connection
with any Finance Document, including by virtue of the designation of this Letter
as a Finance Document, any present and moneys, debts and liabilities due, owing
or incurred by the Borrower under or in connection with the Overdraft Facility.

[spacer.gif] [spacer.gif] 3  COVENANTS

[spacer.gif] [spacer.gif] [spacer.gif] 3.1  Waiver of Clause 21.1(c) of the
Original Facility Agreement

The parties to this letter hereby temporarily waive, subject to the terms of
this Letter, the obligation of the Company, pursuant to Clause 2.1(c) of the
Original Facility Agreement, to ensure that the ratio of EBIT to Interest
Expense for the period of 12 months ending on 30 June 2006 (being the last day
of the Company’s Accounting Quarter) will not be less than 4.0 to 1.0.

[spacer.gif] [spacer.gif] [spacer.gif] 3.2  Duration of Waiver

The temporary waiver set out in Clause 2.1 above of this Letter will have effect
from the Effective Time and will cease to have effect on the earliest to occur
of:

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.1  5.30pm on 15 August 2007;

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.2  occurrence of an Event of Default
under the Amended Agreement

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.3  any Obligor failing to comply with
any terms of this Letter

[spacer.gif] [spacer.gif] [spacer.gif] 3.3  Resetting of EBIT to Interest
Expense Covenant

The Lenders and the Company hereby undertake to use all reasonable endeavours to
agree, on or prior to 15 September 2006, a revised Clause 21.1(c) of the Amended
Facility Agreement, such revised Clause 21.1(c) to be in form and substance
satisfactory to the Lenders.

[spacer.gif] [spacer.gif] [spacer.gif] 3.4  Acquisition Covenant

Notwithstanding the provisions of Clause 22.11 of the Original Facility
Agreement, the Parent and each Obligor undertakes that it will not (and the
Company undertakes that it will ensure that no other member of the Group will),
on or prior to 15 September 2006:

[spacer.gif] [spacer.gif] [spacer.gif] 3.4.1  invest in or acquire any share in,
or any security issued by, any person, or any interest therein or in the capital
of any person, or make any capital contribution to any person (or agree to do
any of the foregoing); or

[spacer.gif] [spacer.gif] [spacer.gif] 3.4.2  invest in or acquire any business
or going concern, or the whole or substantially the whole of the assets or
business of any person, or any assets that constitute a division or operating
unit of the business of any person (or agree to do any of the foregoing); or

[spacer.gif] [spacer.gif] [spacer.gif] 3.4.3  enter into any joint venture
agreement with any person; or

[spacer.gif] [spacer.gif] [spacer.gif] 3.4.4  acquire or agree to acquire any
other assets other than in the ordinary course of trading,

without the prior written consent of the Lenders.

3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 4  AMENDMENTS

[spacer.gif] [spacer.gif] [spacer.gif] 4.1  Amendment to the Original Facility
Agreement

The parties to the Letter agree that, with effect from the Effective Date, the
Original Facility Agreement shall be amend as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  the following definitions shall be
added to Clause 1.1:

‘‘Amendment Letter’’ means the amendment letter dated 28 July 2006 between the
parties to this Agreement, pursuant to which the Overdraft Facility was made
available to the Borrower.

‘‘Amendment Letter Effective Date’’ has the meaning given to the term Effective
Date in the Amendment Letter.

‘‘Overdraft Facility’’ means the overdraft facility in a maximum amount of
£3,000,000 made available by Barclays Bank PLC to the Borrower pursuant to the
terms of the Amendment Letter.

‘‘Required Form’’ means, in relation to any document, as agreed in respect of
both form and substance by the Agent;

‘‘Reporting Accountants’’ means Grant Thornton LLP or such firm of accountants
as the Agent may nominate;’’;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Sub-clause 21.1 (c) shall be deleted
and replaced as follows:

‘‘(c) the ratio of EBIT to Interest Expense for the Relevant Period ending on:

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  30 September 2006 will not be less
than 2.5:1;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  31 December 2006 will not be less
than 2.4:1;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  31 March 2007 will not be less than
2.75:1;

[spacer.gif] [spacer.gif] [spacer.gif] (v)  30 June 2007 will not be less than
3.4:1; and

[spacer.gif] [spacer.gif] [spacer.gif] (v)  any date other than those listed at
(i) to (v) above will not be less than 4:1.’’

[spacer.gif] [spacer.gif] [spacer.gif] (c)  a new Clause 20.7 shall be added as
follows:

‘‘20.7 Reporting Accountants

The Agent may, at any time prior to the date falling 12 months after the
Amendment Letter Effective Date, appoint the Reporting Accountants to conduct an
independent business review of the Group or to monitor the financial and
operational performance of the Obligors on an ongoing basis. The Obligors hereby
undertake to co-operate in such a review and agree that such review shall be at
the cost and expense of the Company.’’;

[spacer.gif] [spacer.gif] [spacer.gif] (d)  A new Clause 20.8 shall be added as
follows:

‘‘20.8 Cashflow Forecasts

The Company shall supply to the Agent (in sufficient quantities for all the
Lenders, if the Agent so requests), on a monthly basis until 15 September 2006,
a rolling 13 week cashflow forecast for the Group (for each 13 week period
commencing on the Monday of each week on and from the Amendment Letter Effective
Date). The first such cashflow forecast shall be provided on the first Monday
following the Amendment Letter Effective Date and subsequent cashflow forecasts
shall be provided on each day on which monthly management accounts are provided
to the Lender pursuant to the terms of Clause 20.9 below (however no such
cashflow forecast is required to be provided on the date on which monthly
management accounts are delivered in respect of June 2006);’’

4


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (e)  a new Clause 20.9 shall be added as
follows:

‘‘20.9 Monthly Reporting

The Company shall supply to the Agent (in sufficient quantities for all the
Lenders, if the Agent so requests), on a monthly basis until 15 September 2006,
as soon as the same are available (and in any event within 30 days of the end of
each month), its monthly management accounts (with accompanying management
commentary) for the Group in the Required Form. The first such monthly
management accounts shall be delivered on or prior to 30 July 2006 in respect of
the month of June 2006’’.

[spacer.gif] [spacer.gif] [spacer.gif] 4.2  Continuing obligations

The provisions of the Original Facility Agreement and the other Finance
Documents shall, save as amended by this Letter, continue in full force and
effect. Where there is any inconsistency between the terms of this Letter and
the Amended Agreement, the terms of this Letter will apply.

[spacer.gif] [spacer.gif] 5  Financial Projections

The Company shall, on or prior to 14 August 2006, provide to the Agent (in
sufficient quantities for all the Lenders, if the Agent so requests), a
re-forecast budget for the period from the Effective Date to 20 September 2008
(the ‘‘Re-forecast’’), such Re-forecast to in form and substance satisfactory to
the Agent. Such Re-forecast shall include, but not be limited to:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  a projected cash flow statement and
profit and loss account of the Group;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  a projected balance sheet of the
Group;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  capital expenditure, investments,
acquisitions and disposals projected to be made by the Group;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  projected levels of the financial
ratios required to be met by the Company pursuant to Clause 21.1 of the Amended
Agreement; and

[spacer.gif] [spacer.gif] [spacer.gif] (v)  a management commentary on the
proposed activities of the Group, the principal assumptions underlying the
projections in the Re-forecast and any material variations from the last budget
provided to the Agent pursuant to Clause 20.1(e) of the Amended Agreement.

[spacer.gif] [spacer.gif] 6  FEES

On the Effective Date, the Borrower shall pay to the Agent (for the account of
each Lender) a fee in the Base Currency in the amount of £102,500.

[spacer.gif] [spacer.gif] 7  COSTS AND EXPENSES

[spacer.gif] [spacer.gif] [spacer.gif] 7.1  Transaction costs

The Company shall within three Business Days of demand reimburse the Agent for
the amount of all costs and expenses (including legal fees) reasonably incurred
by the Agent in connection with the negotiation, preparation, printing and
execution of this Letter and any other documents referred to in this Letter.

[spacer.gif] [spacer.gif] [spacer.gif] 7.2  Ongoing incidental costs

Without prejudice to the generic costs and expenses provisions in Clause 17 of
the Original Facility Agreement and elsewhere in the Finance Documents the
Company shall, for the period from the Effective Date to 15 September
2006,    within seven Business Days of demand reimburse the Secured Party for
the amount of all travel costs and incidental expenses reasonably incurred by
that Secured Party at any time after the Effective Date in connection with any
meetings required with the Company or other Group members to

5


--------------------------------------------------------------------------------


discuss the protection or preservation of rights under this Letter and any other
document referred to in this Letter and in connection with the consideration and
or discussion of the independent business review with the Company and/or other
Group members and/or with the Reporting Accountants.

[spacer.gif] [spacer.gif] [spacer.gif] 7.3  Payment of Fees, Costs and Expenses

The Company hereby irrevocably authorises the Lender to cause the Company to
satisfy any payment obligations arising pursuant to Clause 6 above and this
Clause 7 by debiting any bank account of the Company held with the Lender.

[spacer.gif] [spacer.gif] 8  LOSS SHARE

[spacer.gif] [spacer.gif] [spacer.gif] 8.1  In consideration of the Bank
providing the Overdraft Facility, each of the Lenders agrees that, to the extent
that the Bank does not recover within 30 days of making demand all amounts owing
to it in connection with the Overdraft Facility, they shall pay to the Bank
within 5 Business Days of demand, the proportion of such shortfall as is equal
to each Lenders’ percentage participation in the Total Facility Commitments (any
such payment a ‘‘Loss Share Payment’’).

[spacer.gif] [spacer.gif] [spacer.gif] 8.2  For the avoidance of doubt, no
Lender shall be required to make any Loss Share Payment(s) pursuant to Clause
8.1 above in an aggregate amount in excess of £1,500,000.

[spacer.gif] [spacer.gif] [spacer.gif] 8.3  To the extent that any Loss Share
Payment is made pursuant to Clause 8.1 above, such Lender shall be subrogated to
the extent possible to that part of the Bank’s claim under the Overdraft
Facility against the Borrower which corresponds to the relevant Loss Share
Payment. However, for the avoidance of doubt, no such Lender shall receive any
payment from or exercise any rights against the Borrower as a result of such
subrogation until after the Bank has received the relevant Loss Share Payment
from it.

[spacer.gif] [spacer.gif] 9  AMENDMENT AND RESTATEMENT

The Lenders hereby confirm that it is their current intention to enter into
negotiations with the Company with a view to agreeing, on terms acceptable to
all parties, an amendment and restatement to the Amended Facility Agreement on
or prior to 15 September 2006. For the avoidance of doubt, this Clause 9 does
not constitute a legally binding commitment to enter into any such amendment and
restatement agreement.

[spacer.gif] [spacer.gif] 10  MISCELLANEOUS

[spacer.gif] [spacer.gif] [spacer.gif] 10.1  Guarantors

Each of the Guarantors and the Parent agree to each of the provisions of this
Letter, including without limitation, the provision of the Overdraft Facility
and the amendments to the Original Facility Agreement contemplated by this
Letter and each agrees that (i) nothing in this Letter effects its obligations
as a Guarantor or in the case of the Parent as the Parent and (ii) its
obligations as a Guarantor or in the case of the Parent as the Parent, extend to
the Overdraft Facility.

[spacer.gif] [spacer.gif] [spacer.gif] 10.2  Reservation of Rights

This Letter is provided by the Finance Parties strictly on the basis that the
Finance Parties reserve all rights and remedies of the Agent, the Security Agent
and the Finance Parties under the Original Facility Agreement and the Amended
Agreement. Other than as set out in this Letter, nothing in this Letter or done
pursuant to this Letter, will constitute an amendment to or is intended to
operate as a release or waiver of any breach or potential breach of, or any
obligations under any Finance Document.

[spacer.gif] [spacer.gif] [spacer.gif] 10.3  Third Party Rights

A person who is not a party to this Letter has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any of the provisions of this
Letter.

6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 10.4  Counterparts

This Letter may be signed in a number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Letter.

[spacer.gif] [spacer.gif] [spacer.gif] 10.5  Joint and Several Obligations

The obligations of the Finance Parties under this Letter are several. The
obligations of the Obligors under this Letter are joint and several.

[spacer.gif] [spacer.gif] [spacer.gif] 10.6  Finance Documents

In accordance with the Amended Agreement, each of the Company and the Agent
designate this Letter as a Finance Document.

[spacer.gif] [spacer.gif] 11  GOVERNING LAW

This Letter will be governed and construed in accordance with English law.

7


--------------------------------------------------------------------------------


We hereby agree to the terms of this Letter:

The Original Lenders

Barclays Bank PLC

By:    /s/ Alan Douglas

Lloyds TSB Bank plc

By:    /s/ Rebecca Killeen

Ancillary Lenders

Barclays Bank PLC

By:    /s/ Alan Douglas

Lloyds TSB Bank plc

By:    /s/ Rebecca Killeen

The Bank

Barclays Bank PLC

By:    /s/ Alan Douglas

The Agent

Barclays Bank PLC

By:    /s/ Shahid Kazi

The Security Agent

Barclays Bank PLC

By:    /s/ Shahid Kazi

8


--------------------------------------------------------------------------------


Agreed and Accepted by: The Company

Allied Healthcare Group Holdings Limited (formerly Allied Healthcare Group
Limited)

By:    /s/ Timothy Aitken

The Parent

Allied Healthcare International, Inc.

By:    /s/ Timothy Aitken

The Original Borrower

Allied Healthcare Holdings Limited

By:    /s/ Timothy Aitken

The Original Guarantors

Allied Healthcare Group Holdings Limited (formerly Allied Healthcare Group
Limited)

By:    /s/ Timothy Aitken

Allied Healthcare Holdings Limited

By:    /s/ Timothy Aitken

Allied Healthcare Group Limited (formerly Allied Healthcare (UK) Limited)

By:    /s/ Paul Weston

Allied Respiratory Limited (formerly Allied Oxycare Limited)

By:    /s/ Paul Weston

Balfor Medical Limited

By:    /s/ Paul Weston

Crystalglen Limited

By:    /s/ Paul Weston

Medigas Limited

By:    /s/ Paul Weston

Nightingale Nursing Bureau Limited

By:    /s/ Paul Weston

Omnicare Limited

By:    /s/ Paul Weston

Allied Staffing Professionals Limited (formerly Staffing Enterprise Limited)

By:    /s/ Paul Weston

9


--------------------------------------------------------------------------------
